 


109 HR 5217 IH: Municipal Illegal Immigration Relief Act of 2006
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5217 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mrs. McCarthy (for herself, Mr. Schwarz of Michigan, Mr. Bishop of New York, Ms. Jackson-Lee of Texas, Mrs. Maloney, and Ms. Bordallo) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Secretary of Homeland Security to award competitive grants to units of local government for innovative programs that address expenses incurred in responding to the needs of undocumented immigrants. 
 
 
1.Short titleThis Act may be cited as the Municipal Illegal Immigration Relief Act of 2006.  
2.Grants for local programs relating to undocumented immigrants 
(a)Grants authorizedThe Secretary is authorized to award competitive grants to units of local government for innovative programs that address the increased expenses incurred in responding to the needs of undocumented immigrants. 
(b)Maximum amountThe Secretary may not award a grant under this section to a unit of local government in an amount which exceeds $5,000,000. 
(c)Use of grant fundsGrants awarded under this section may be used for activities relating to the undocumented immigrant population residing in the locality, including— 
(1)law enforcement activities; 
(2)uncompensated health care; 
(3)public housing; 
(4)inmate transportation; and 
(5)reduction in jail overcrowding. 
(d)ApplicationEach unit of local government desiring a grant under this section shall submit an application to the Secretary, at such time, in such manner, and accompanied by such information as the Secretary may reasonably require. 
(e)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 for each of the fiscal years 2007 through 2011 to carry out this section.  
 
